      Case 2:07-cv-02513-GMS Document 2544 Filed 08/10/20 Page 1 of 3


1    ALLISTER ADEL
     MARICOPA COUNTY ATTORNEY
2
     By:    JOSEPH I. VIGIL (018677)
3           JOSEPH J. BRANCO (031474)
            BRIAN PALMER (023394)
4           Deputy County Attorneys
            vigilj@mcao.maricopa.gov
5           brancoj@mcao.maricopa.gov
            palmeb02@mcao.maricopa.gov
6
     CIVIL SERVICES DIVISION
7    Security Center Building
     222 North Central Avenue, Suite 1100
8    Phoenix, Arizona 85004
     Telephone (602) 506-8541
9    ca-civilmailbox@mcao.maricopa.gov
10   MCAO Firm No. 00032000

11   Attorneys for Defendant Paul Penzone

12                            UNITED STATES DISTRICT COURT
13                                  DISTRICT OF ARIZONA
14
     Manuel De Jesus Ortega Melendres,        No. CV-07-2513-PHX-GMS
15   on behalf of himself and all others
     similarly situated; et. al,
16                                            NOTICE OF INTENT TO TRANSFER
                      Plaintiffs,             PERSONNEL INTO THE
17                                            PROFESSIONAL STANDARDS
     and                                      BUREAU
18
     United States of America,                AND
19
                      Plaintiff-Intervenor,   REQUEST TO SEAL INFORMATION
20   v.

21   Paul Penzone, in his official capacity
     as Sheriff of Maricopa County,
22   Arizona, et. al.,

23                    Defendants.

24

25          Pursuant to Paragraph 268 of the Second Amended Second Supplemental
26
     Permanent Injunction/Judgment Order (Doc. 1765) dated July 26, 2016, Defendant Sheriff
27
     Paul Penzone (“Sheriff Penzone”) has lodged with this Court the name, IA Pro
28


                                               1
      Case 2:07-cv-02513-GMS Document 2544 Filed 08/10/20 Page 2 of 3


1    résumé/employee report, personnel assignment evaluation, transfer memorandum, HUB
2
     transcript report, skills report, and assignment affidavit, along with any disciplinary/IA
3
     history of:
4

5           • Lieutenant Ashley Osolin B1744 who has been selected by Sheriff Penzone to

6                  transfer into the Administrative Section of the Professional Standards Bureau
7
                   (PSB) replacing recently promoted Captain Calvin King.
8
            • Sgt. Kenneth Camenisch B0467 who has been selected by Sheriff Penzone to
9

10                 transfer into the Administrative Section of the Professional Standards Bureau

11                 (PSB) replacing Sgt. Lisa Mejia, retired.
12
            All of the lodged information and documentation has been disclosed to counsel for
13
     Plaintiffs, Plaintiff Intervener, and the Court appointed Monitor via ShareFile.
14

15          Sheriff Penzone requests that the Clerk seal the information as it pertains to the

16   transferred personnel because it contains their names, identifiable information, and work
17
     histories.
18
            RESPECTFULLY SUBMITTED this 10th day of August, 2020.
19
20                                                ALLISTER ADEL
                                                  MARICOPA COUNTY ATTORNEY
21

22                                                BY: /s/ Joseph I. Vigil
                                                      JOSEPH I. VIGIL, ESQ.
23                                                    JOSEPH J. BRANCO, ESQ.
                                                      BRIAN PALMER, ESQ.
24                                                    Attorneys for Defendant Paul Penzone
25

26
27

28


                                                     2
      Case 2:07-cv-02513-GMS Document 2544 Filed 08/10/20 Page 3 of 3


1                                                CERTIFICATE OF SERVICE
2
            I hereby certify that on August 10, 2020, I caused the foregoing document to be
3    electronically transmitted to the Clerk’s Office using the CM/ECF System for filing and
     served on counsel of record via the Court’s CM/ECF system.
4

5    /s/J. Barksdale
6
     S:\CIVIL\CIV\Matters\CJ\2007\Melendres CJ07-0269\Pleadings\Word\Notice to Transfer Osolin, Camensich 081020.docx

7

8

9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                                      3
